Order, Supreme Court, Bronx County (Barry Salman, J.), entered May 1, 2002, which *238denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied since it may be reasonably inferred from the evidence that plaintiff, while bicycling, skidded and fell, by reason of dirt tracked onto the street from defendants’ steeply pitched intersecting dirt driveway (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Rose v Da Ecib USA, 259 AD2d 258, 259; Sheppard Intl, v Vogel, 147 AD2d 351, 352). Concur — Tom, J.P., Andrias, Saxe, Rubin and Friedman, JJ.